consider the factors enumerated in NRS 125.480(4), including whether a
                  party has engaged in any act of domestic violence, either against the child
                  or the parent of the child. NRS 125.480(4)(k). If the district court
                  determines by clear and convincing evidence that a party has committed
                  domestic violence, there is a rebuttable presumption that joint custody is
                  not in the best interest of the child. NRS 125.480(5).
                              This court reviews a district court's custody determination for
                  an abuse of discretion, Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d
541, 543 (1996), and will not set aside the district court's factual findings
                  unless they are clearly erroneous or not supported by substantial evidence.
                  Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704 (2009). In this
                  case, the district court considered a letter written by appellant, as well as
                  testimony from both parties, and concluded that appellant was a
                  perpetrator of domestic violence throughout the marriage. This court will
                  not reweigh the credibility of witnesses on appeal, as that duty rests
                  within the trier of fact's sound discretion. Castle v. Simmons, 120 Nev. 98,
                  103, 86 P.3d 1042, 1046 (2004). Having reviewed the record, we conclude
                  that the district court did not abuse its discretion in applying the
                  presumption under NRS 125.480(5) and awarding respondent primary
                  physical custody. 2


                        2 Appellant requested a transcript of the evidentiary hearing, but
                  failed to serve the court reporter or pay for the transcripts. NRAP
                  9(a)(3)(B), (a)(4). Appellant has the burden of providing this court with an
                  adequate appellate record, see Carson Ready Mix, Inc. v. First Nat'l Bank
                  of Nev., 97 Nev. 474, 476, 635 P.2d 276, 277 (1981), and any evidence not
                  provided in the record on appeal is presumed to support the district court's
                  decision. Cuzze v. Univ. & Cmty. Coll. Sys. of Nev., 123 Nev. 598, 603, 172
P.3d 131, 135 (2007).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    en
                               Appellant next argues that the district court abused its
                discretion because it did not order a custody evaluation. Appellant waived
                this argument, however, because there is no indication from the record
                that he requested such an evaluation below and he provides no authority
                that would impose an affirmative duty on a district court to order such an
                evaluation in this case.    See Wolff v. Wolff,   112 Nev. 1355, 1363-64, 929
P.2d 916, 921 (1996) (providing that generally an argument not raised
                below is waived on appeal).
                               Appellant next argues that his court-ordered child support is
                improper because he no longer earns the income upon which the support
                amount is based. Having reviewed the record, we conclude that the
                district court did not abuse its discretion in calculating the child support
                award. 3 See Wallace, 112 Nev. at 1019, 922 P.2d at 543 (explaining that
                this court reviews a district court's child support award for an abuse of
                discretion).
                               Finally, appellant argues that respondent was obligated to
                maintain appellant on her health insurance during the divorce proceeding,
                and her failure to do so caused him to incur medical expenses. The district
                court found that appellant's lapse in health insurance coverage was
                largely due to his own neglect or misunderstanding, rather than
                respondent's fault. Appellant has pointed to no evidence in the record
                demonstrating otherwise. See Cuzze v. Univ. & Cmty. Coll. Sys. of Nev.,



                      3 We   note that a child support award may be modified upon a
                showing of changed circumstances since the award was made, see NRS
                125B.145(4), but such a motion must be brought in the first instance in
                the district court. See Wolff, 112 Nev. at 1363-64, 929 P.2d at 921.


SUPREME COURT
        Of
     NEVADA
                                                        3
(0) 1947A
                     123 Nev. 598, 603, 172 P.3d 131, 135 (2007). Thus, we conclude that the
                     district court did not abuse its discretion.
                                  For the reasons discussed above, we
                                  ORDER the judgment of the district court AFFIRMED.


                                                                                         C.J.




                                                                    Picker



                                                                    Saitta


                     cc: Hon. William S. Potter, District Judge, Family Court Division
                          Dale P. Ahrens
                          Warm Springs Law Group
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                             4
(0) 1947A    afelp